

116 HR 3094 : To designate the National Pulse Memorial located at 1912 South Orange Avenue, Orlando, Florida, 32806, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 3094IN THE SENATE OF THE UNITED STATESJune 29, 2020Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACTTo designate the National Pulse Memorial located at 1912 South Orange Avenue, Orlando, Florida, 32806, and for other purposes.1.Designation of national pulse memorial(a)In generalThe Pulse Memorial located at 1912 South Orange Avenue, Orlando, Florida, 32806, is designated as the National Pulse Memorial.(b)Effect of designationThe national memorial designated by this section is not a unit of the National Park System and the designation of the National Pulse Memorial shall not require or permit Federal funds to be expended for any purpose related to that national memorial.Passed the House of Representatives June 26, 2020.Cheryl L. Johnson,Clerk.